                Case 2:21-cv-00709 Document 1 Filed 05/28/21 Page 1 of 5




 1

 2

 3
 4

 5

 6
 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10 ALPINE FORWARDERS, INC., a
   Washington corporation,                            No.:
11
                        Plaintiff,                    NOTICE OF REMOVAL OF DEFENDANT
12                                                    HARTFORD FIRE INSURANCE
                                                      COMPANY
13         v.

14 HARTFORD FIRE INSURANCE CO., a
   foreign corporation, and its operational
15
   entities issuing Bond No. 52BSBGS2405,
16
                         Defendant.
17

18 TO:           Clerk of the Court

19 AND TO:       Alpine Forwarders, Inc., Plaintiff

20 AND TO:       Tymon Berger, Attorney for Plaintiff

21         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Hartford Fire Insurance

22 Company removes to this Court the state court action described, below. In support of this
23 Notice of Removal, Hartford states as follows:

24                                     I. BACKGROUND

25         1.    On April 15, 2021, Plaintiff Alpine Forwarders, Inc. filed a Complaint (the

26 Complaint) in Snohomish County Superior Court (Cause No. 21-2-01760-31), entitled Alpine

     NOTICE OF REMOVAL                                          PAGE 1   Bullivant|Houser|Bailey PC
                                                                         925 Fourth Avenue, Suite 3800
                                                                         Seattle, Washington 98104
                                                                         Telephone: 206.292.8930
                     Case 2:21-cv-00709 Document 1 Filed 05/28/21 Page 2 of 5




 1 Forwarders, Inc. v. Hartford Fire Insurance Co. (State Court Action).1

 2             2.      On April 30, 2021, Plaintiff served a Summons and the Complaint on the Office

 3 of the Washington Insurance Commissioner (OIC), which accepted service on behalf of
 4 Hartford. The OIC then mailed a copy of the Summons and Complaint to Hartford. Hartford

 5 received a copy of the Summons and Complaint on May 11, 2021. This Notice is timely filed

 6 within 30 days of both the actual receipt of, and service of, the Complaint on Hartford, under
 7 28 U.S.C. § 1446(b).2

 8                                           II. JURISDICTION

 9             3.      The State Court Action may be removed to this Court pursuant to 28 U.S.C. §

10 1441(b), because this Court has jurisdiction under 28 U.S.C. § 1332(a).

11             4.      Complete diversity exists between the parties because Hartford and Plaintiff are

12 citizens of different states.3 Hartford is a Connecticut corporation with its principal place of
13 business in Hartford, Connecticut. Plaintiff is a Washington corporation with its principal

14 place of business in Snohomish, Washington.

15             5.      The Complaint does not specify the amount in controversy. When a complaint

16 does not do so, the defendant may do so in the notice of removal.4 Further, a notice of removal
17 “need include only a plausible allegation that the amount in controversy exceeds the

18

19
20   1
      Complaint, Alpine Forwarders, Inc. v. Hartford Fire Insurance Co., No. 21-2-01760-31
     (Snohomish Cty., Wash., April 15, 2021) (the “Complaint”).
21
     2
         See 28 U.S.C. § 1446(b)(1) (permitting removal within 30 days after the defendant receives services
22 of process); see also Anderson v. State Farm Mut. Auto. Ins. Co., 917 F.3d 1126, 1130 (9th Cir.
     2019) (holding that “the thirty-day removal clock under 28 U.S.C. § 1446(b)(1) does not begin upon
23 service on and receipt by a statutorily designated agent, and began in this case only when [the
     insurer] actually received [the insured’s] complaint”).
24
     3
         See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (holding that at the removal
25 state, the defendant need only “allege (not prove) diversity”).
26   4
         Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84 (2014).

         NOTICE OF REMOVAL                                                  PAGE 2     Bullivant|Houser|Bailey PC
                                                                                       925 Fourth Avenue, Suite 3800
                                                                                       Seattle, Washington 98104
                                                                                       Telephone: 206.292.8930
                      Case 2:21-cv-00709 Document 1 Filed 05/28/21 Page 3 of 5




 1 jurisdictional threshold.”5

 2              6.     According to Plaintiff’s pre-suit representation to Hartford, Plaintiff seeks

 3 $134,730 in profits allegedly lost due to Hartford’s allegedly wrongful conduct.6 If Plaintiff
 4 were to prevail on its claims against Hartford, then, its damages, attorney fees, and costs would

 5 exceed the amount-in-controversy requirement of $75,000.

 6                                   III. VENUE AND ASSIGNMENT

 7              7.     Venue is proper in the United States District Court for the Western District of

 8 Washington because it is the district embracing Snohomish County, the place where the State

 9 Court Action is pending.
10              8.     Assignment is proper to the Seattle Division because Plaintiff filed its

11 Complaint in Snohomish County, Washington, and alleges that the causes of action arose in

12 Snohomish County, Washington.7
13                                    IV. PROCEDURAL REMOVAL

14              9.     In accordance with 28 U.S.C. § 1446(a) and LCR 101, a true and correct copy

15 of the process, pleadings, and orders, as well as any additional records in the State Court Action

16 are attached to this Notice.
17              10.    In accordance with 28 U.S.C. § 1446(d), Hartford will file, in Snohomish

18 County Superior Court, a notice to Plaintiff and to the State Court Clerk.

19              11.    By filing this Notice, Hartford does not waive, and expressly reserves, all rights,

20 defenses, and objections of any nature that Hartford may have against Plaintiff’s claims.

21

22
23
     5
         Id. at 89.
24
     6
         See Alpine Forwarders, Inc.’s Invoice submitted to Hartford, dated June 6, 2018 (Exhibit A to
25 Declaration of Richard Levesque, dated May 28, 2021).
26   7
         See LCR 3(e).

         NOTICE OF REMOVAL                                                  PAGE 3    Bullivant|Houser|Bailey PC
                                                                                      925 Fourth Avenue, Suite 3800
                                                                                      Seattle, Washington 98104
                                                                                      Telephone: 206.292.8930
              Case 2:21-cv-00709 Document 1 Filed 05/28/21 Page 4 of 5




1         DATED: May 28, 2021.

2                                      BULLIVANT HOUSER BAILEY PC

3
4                                      By /s/ Matthew J. Sekits
                                          Matthew J. Sekits, WSBA #26175
5                                         E-mail: matthew.sekits@bullivant.com

6
                                       By /s/ Monica Ghosh
7                                         Monica Ghosh, WSBA #56589
                                          Email: monica.ghosh@bullivant.com
8
                                       Attorneys for Defendant Hartford Fire Insurance
9                                      Company
10

11

12
13

14

15

16
17

18

19
20

21

22
23

24

25
26

     NOTICE OF REMOVAL                                     PAGE 4   Bullivant|Houser|Bailey PC
                                                                    925 Fourth Avenue, Suite 3800
                                                                    Seattle, Washington 98104
                                                                    Telephone: 206.292.8930
                Case 2:21-cv-00709 Document 1 Filed 05/28/21 Page 5 of 5




1                                     CERTIFICATE OF SERVICE

2          I hereby certify that on May 28, 2021, I electronically filed the foregoing with the

3 Clerk of the Court using the e-filing system which will send notification of such filing to the
4 persons listed below:

5    Tymon Berger                                           via hand delivery.
     PNW CONSTRUCTION LAW                                   via first class mail.
6    3213 W. Wheeler Street, Suite 516                      via email
     Seattle, WA 98199                                      CM/ECF E-service
7
     tymon@pnwconstructionlaw.com
8
     Attorneys for Plaintiff Alpine Forwarders,
9    Inc.

10

11

12         Dated: May 28, 2021

13

14                                                 s/ Kristin Anderson
                                                   Kristin Anderson, Legal Assistant
15

16
17

18

19
20

21

22
23

24

25
26

     NOTICE OF REMOVAL                                                PAGE 5    Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
